DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record Sahara (US Publication 2015/0124909) discloses a communication apparatus (fig. 1) comprising: a memory storing instructions (implicitly shown); and one or more processors (implicitly shown) configured to execute the instructions to: perform a first channel estimation 2 at a first frequency using a reference signal (page 2 paragraph 0019) included in a spatially multiplexed and transmitted signal sequence (page 3 paragraph 0030); generate first weight information 6 based on the first channel estimation; perform weighted synthesis processing on the signal sequence based on the first weight information (page 2 paragraph 0021); perform a second channel estimation 7 at a second frequency (page 2 paragraph 0022) higher than the first frequency using a reference signal included in the signal sequence subjected to the weighted synthesis processing (page 2 paragraph 0019; noted channel estimation is perform for different frequencies). However, the prior art fails to teach for  “generate second weight information based on the second channel estimation; and perform demodulation processing of the signal sequence subjected to the weighted synthesis processing based on the second weight information”, when such second weight information is considered within the specific structure or combination of steps recited in the device of claims 11 and 19 or in the method of claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUC T DUONG/Primary Examiner, Art Unit 2467